Montgomery, J.:
It is admitted that the note sued on is barred by the Statute of Limitations unless the remedy to collect has been revived by the contents of four letters written by the defendant, which letters the plaintiff alleges contain a new promise to contiuue the liability of the defendant. The letters without doubt acknowledge the debt, and it was argued for the plaintiff that in such case the law implies a promise to pay. This Court has decided *904to the contrary. In Simonton v. Clark, 65 N. C., 525, it was said: “ A mere acknowledgment of the debt is not sufficient to repel the statute, but there must be such facts and circumstances as show that the debtor recognized a present subsisting liability and manifested an intention to assume or renew the obligation.” We are of the opinion that this means that the acknowledgment of a debt, which would be sufficient to repel the statute, must manifest an intention to renew the debt as strong and convincing as if there had been a direct promise to pay it. * This principle, we think, runs through all the decisions of this Court on this subject. The decision in the last-named case was made under the old law, it is true, but this Court has held in Royster v. Farrell, 115 N. C., 306, that “ The Code has not altered at all the effect of a new promise or acknowldgeinent.” Section 172 (Lord Tenderdeu’s Act) is merely a rule of evidence enacted to prevent fraud and perjury. The original Statuteof Limitations (21 James I, Oh. 16) had no provision as to new promises and acknowledgments. The courts made the law on this subject, and made it apply to all causes of action that rested on a promise. In Riggs v. Roberts, 85 N. C., 151, it was decided that an unaccepted offer to pay a debt by a conveyance of land is not such a recognition of a subsisting liability as in law will imply a promise to pay it. In Greenleaf v. Railroad, 91 N. C., 33, this Court declared that the promise must be in writing, extend to the whole debt, and must be to pay in money and not in something else of value. The promise to pay the debt, too, must be unconditional. Taylor v. Miller, 113 N. C., 340; Greenleaf v. R. Co., supra. Now, on applying these principles to the facts in this case, as they appear in the letters of the defendant, we find the acknowledgment of the debt therein contained is complete. But we find also, running through *905all the letters, that the promise to pay is conditional; tha it is made to pay in notes secured by mortgages on lands which he hoped and intended to sell in the future — the notes to be given by the purchasers of the lands and secured by mortgage on the same. He concluded his last letter as follows : “ If yon will only give me time, I will, at any time you or Ben may come, turn the notes over to you for the full amount of my note to be credited oh my note. I do not think it will do any good for you to send a lawyer to see me, as I will not do any more than I have promised to do. I have disposed of my property that I offered Ben, and have only notes to secure you with now.” "While his Honor’s charge might not have been in the strictest sense correct, yet we agree with him that the plaintiff was not entitled to recover.
No Error.